Exhibit 10.2

Execution Version

SECOND AMENDED AND RESTATED SEVERANCE AGREEMENT

THIS SECOND AMENDED AND RESTATED SEVERANCE AGREEMENT (this “Agreement”) is made
and entered into as of June 15, 2006, by and between National Mercantile
Bancorp, a California corporation (the “Company”), and Robert W. Bartlett
(“Officer”) with reference to the following facts:

A.            Officer is an officer of the Company and/or one or more
subsidiaries of the Company; and

B.            In order to induce Officer to remain employed by the Company
and/or its subsidiaries, the Company is willing to agree to pay severance to
Officer under certain circumstances.

C.            This Agreement amends and restates in its entirety the Severance
Agreement dated September 26, 2003 and the Amended and Restated Severance
Agreement dated May 3, 2005, in each case, by and between the Company and
Officer.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, it is agreed as
follows:


1.             DEFINITIONS. FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
WHEN USED IN THIS AGREEMENT SHALL HAVE THE MEANINGS SET FORTH BELOW:


1.1           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


1.2           “CAUSE” SHALL MEAN OFFICER, AFTER THE DATE OF THIS AGREEMENT,
(I) HAS BEEN CONVICTED BY A COURT OF COMPETENT JURISDICTION OF ANY FELONY OR ANY
CRIMINAL OFFENSE INVOLVING DISHONESTY, BREACH OF TRUST OR MISAPPROPRIATION, OR
HAS ENTERED A PLEA OF NOLO CONTENDERE TO SUCH AN OFFENSE; OR (II) HAS COMMITTED
AN ACT OF FRAUD, EMBEZZLEMENT, THEFT, DISHONESTY OR ANY ACT WHICH WOULD CAUSE
TERMINATION OF COVERAGE UNDER THE COMPANY’S BANKER’S BLANKET BOND AS TO OFFICER
(AS DISTINGUISHED FROM TERMINATION OF COVERAGE AS TO THE COMPANY AS A WHOLE); OR
(III) HAS COMMITTED A WILLFUL VIOLATION OF THE CODE OF CONDUCT OF ANY MEMBER OF
THE COMPANY GROUP OR ANY LAW, RULE OR REGULATION GOVERNING THE OPERATION OF THE
COMPANY GROUP WHICH THE BOARD DETERMINES IN GOOD FAITH WILL LIKELY HAVE OR HAS
HAD A MATERIAL ADVERSE EFFECT ON THE BUSINESS, INTERESTS OR REPUTATION OF THE
COMPANY GROUP OR ANY MEMBER THEREOF; OR (IV) HAS WILLFULLY REFUSED TO PERFORM
THE DUTIES ASSIGNED TO HIM; OR (V) HAS COMMITTED A WILLFUL AND UNAUTHORIZED
DISCLOSURE OF MATERIAL CONFIDENTIAL INFORMATION REGARDING THE COMPANY GROUP,
WHICH DISCLOSURE THE BOARD DETERMINES IN GOOD FAITH WILL LIKELY HAVE OR HAS HAD
A MATERIAL ADVERSE EFFECT ON THE COMPANY GROUP OR ANY MEMBER THEREOF.


1.3           “CHANGE OF CONTROL” SHALL MEAN ANY TRANSACTION OR SERIES OF
RELATED TRANSACTIONS AS A RESULT OF WHICH:


--------------------------------------------------------------------------------





(I)            THE COMPANY CONSUMMATES A REORGANIZATION, MERGER OR
CONSOLIDATION, OR SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (EACH A “BUSINESS COMBINATION”), IN EACH CASE UNLESS IMMEDIATELY
FOLLOWING THE CONSUMMATION OF SUCH BUSINESS COMBINATION ALL OF THE FOLLOWING
CONDITIONS ARE SATISFIED:

(A)  Persons, who, immediately prior to such Business Combination, were the
beneficial owners of the Outstanding Voting Securities of the Company,
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, directly or indirectly, more than 50% of the combined voting power
of the then Outstanding Voting Securities of the entity (the “Resulting Entity”)
resulting from such Business Combination (including, without limitation, an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries);

(B) no Person, other than the Existing Shareholder Group, beneficially owns
(within the meaning of Rule l3d-3), directly or indirectly, more than: (i) 20%
of the then outstanding combined voting power of the Outstanding Voting
Securities of the Resulting Entity, except to the extent that such Person’s
beneficial ownership of the Company immediately prior to the Business
Combination exceeded such threshold, and (ii) beneficially owns more the
Existing Shareholder Group;

(C) at least one-half of the members of the board of directors of the Resulting
Entity were members of the Board at the time the Board authorized the Company to
enter into the definitive agreement providing for such Business Combination;

(ii)           any Person acquires beneficial ownership (within the meaning of
Rule 13d-3) of more than 20% of the combined voting power (calculated as
provided in Rule l3d-3 in the case of rights to acquire securities) of the then
Outstanding Voting Securities of the Company and has greater beneficial
ownership than the Existing Shareholder Group; provided, however, that for
purposes of this clause, the following acquisitions shall not constitute a
Change of Control:  (x) any acquisition directly from the Company, (y) any
acquisition by the Company, (z) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any entity controlled
by the Company; or (zz) any acquisition by the Existing Shareholder Group; or

(iii)          the Company consummates the transactions contemplated by that
certain Agreement and Plan of Merger, dated as of the date hereof, among the
Company, the Company’s wholly-owned subsidiary and FCB Bancorp, a California
corporation.


1.4           “COMPANY GROUP” SHALL MEAN AT ANY TIME THE COMPANY AND EACH
SUBSIDIARY OF THE COMPANY AT SUCH TIME WHICH IS CONSOLIDATED WITH THE COMPANY
FOR FINANCIAL REPORTING PURPOSES.


1.5           “DISABILITY OF OFFICER” SHALL MEAN IF OFFICER IS DISABLED AND SUCH
DISABILITY CONTINUES FOR A PERIOD OF ANY SIX MONTHS OUT OF A ONE-YEAR PERIOD.
“DISABLED” SHALL MEAN OFFICER’S INABILITY, THROUGH PHYSICAL OR MENTAL ILLNESS OR
OTHER CAUSE, TO PERFORM NORMAL AND CUSTOMARY DUTIES WHICH OFFICER IS REQUIRED TO
PERFORM FOR THE COMPANY. IN DETERMINING

2


--------------------------------------------------------------------------------




whether Officer is Disabled, the Company may rely upon the written statement
provided by a licensed physician acceptable to the Company. Officer shall allow
examination from time to time by any licensed physician selected by the Company
and agreed to by Officer. All such examinations will be conducted within a
reasonable time period.


1.6           “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, OR ANY SUCCESSOR STATUTE.


1.7           “EXISTING SHAREHOLDER GROUP” SHALL MEAN CARL R. POHLAD, MEMBERS OF
THE IMMEDIATE FAMILY OF CARL R. POHLAD, AND ANY AFFILIATED PERSON OF CARL R.
POHLAD OR ANY MEMBER OF HIS IMMEDIATE FAMILY.


1.8           “OUTSTANDING VOTING SECURITIES” OF ANY PERSON MEANS THE
OUTSTANDING SECURITIES OF SUCH PERSON ENTITLING THE HOLDERS THEREOF TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS OF SUCH PERSON.


1.9           “PERSON” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN
SECTION 3(A)(9) OF THE EXCHANGE ACT, WHICH DEFINITION SHALL INCLUDE A “PERSON”
WITHIN THE MEANING OF SECTION 13(D)(3) OF THE EXCHANGE ACT.


1.10         “WITHOUT CAUSE” SHALL MEAN ANY TERMINATION OF OFFICER’S EMPLOYMENT
BY THE COMPANY EXCEPT FOR A TERMINATION (I) FOR CAUSE, (II) AS A RESULT OF THE
DEATH OF OFFICER, OR (III) AS A RESULT OF THE DISABILITY OF OFFICER.


2.             SEVERANCE PAYMENT.


2.1           EXCEPT AS PROVIDED IN SECTION 2.2, IF WITHIN ONE YEAR FOLLOWING A
CHANGE OF CONTROL, EITHER OFFICER TERMINATES EMPLOYMENT WITH ALL MEMBERS OF THE
COMPANY GROUP VOLUNTARILY OR THE COMPANY TERMINATES OFFICER’S EMPLOYMENT WITHOUT
CAUSE, THE COMPANY WILL PAY OFFICER IN A LUMP SUM (EXCEPT AS PROVIDED BELOW) AN
AMOUNT (THE “SEVERANCE PAYMENT”) EQUAL TO THE SUM OF: (I) FIFTEEN TIMES
OFFICER’S BASE MONTHLY SALARY AS IN EFFECT AT THE TIME OF TERMINATION OR, IF
GREATER, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE CHANGE OF CONTROL; AND
(II) TWICE THE AMOUNT OF THE GREATER OF (X) THE BONUS, IF ANY, PAID (OR PAYABLE)
TO OFFICER FOR THE FISCAL YEAR IMMEDIATELY PRECEDING THE FISCAL YEAR IN WHICH
OFFICER’S EMPLOYMENT TERMINATES AND (Y) $95,000. THE SEVERANCE PAYMENT SHALL BE
REDUCED BY REQUIRED DEDUCTIONS FOR APPLICABLE TAXES AND OTHER WITHHOLDINGS AND
FOR ANY OUTSTANDING OBLIGATIONS OWED BY OFFICER TO THE COMPANY THAT ARE THEN DUE
AND PAYABLE, WHICH DEDUCTIONS AND WITHHOLDINGS ARE SPECIFICALLY AUTHORIZED BY
OFFICER. THE SEVERANCE PAYMENT SHALL BE IN LIEU OF ANY OTHER SEVERANCE PAYMENTS
TO WHICH OFFICER WOULD BE ENTITLED UNDER THE PLANS OR POLICIES OF THE COMPANY
AND ANY OF ITS SUBSIDIARIES. IF OFFICER’S EMPLOYMENT IS TERMINATED BY THE
COMPANY WITHOUT CAUSE, THE SEVERANCE PAYMENT SHALL BE PAID AT THE TIME OF
TERMINATION OF THE OFFICER’S EMPLOYMENT WITH THE COMPANY. IF OFFICER’S
EMPLOYMENT IS TERMINATED VOLUNTARILY BY OFFICER, THE SEVERANCE PAYMENT SHALL BE
PAID WITHIN 30 DAYS FOLLOWING TERMINATION. NOTWITHSTANDING THE FOREGOING, IF AS
OF THE DATE THE SEVERANCE PAYMENT IS DUE OFFICER’S BONUS FOR THE PRECEDING
FISCAL YEAR HAS NOT BEEN DETERMINED, THE COMPANY SHALL DEFER PAYMENT OF THE
BONUS COMPONENT OF THE SEVERANCE PAYMENT UNTIL SUCH TIME AS OFFICER’S BONUS
SHALL HAVE BEEN DETERMINED, BUT IN NO EVENT LATER THAN 90 DAYS FOLLOWING THE END
OF

3


--------------------------------------------------------------------------------




such preceding fiscal year. Each Change of Control shall give Officer a separate
right to give the notice set forth in the first sentence of this Section 2;
provided that in no event shall Officer be entitled to more than one Severance
Payment.


2.2           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE COMPANY
SHALL HAVE NO OBLIGATION TO MAKE THE SEVERANCE PAYMENT IF SUCH SEVERANCE PAYMENT
IS PROHIBITED BY APPLICABLE FEDERAL OR STATE LAW, INCLUDING WITHOUT LIMITATION
PART 359 OF THE REGULATIONS OF THE FEDERAL DEPOSIT INSURANCE CORPORATION (12 CFR
§ 359 ET SEQ.) OR ANY SUCCESSOR PROVISION.


2.3           AS A CONDITION TO THE OBLIGATION OF THE COMPANY TO PAY THE
SEVERANCE PAYMENT, THE OFFICER MUST EXECUTE AND DELIVER A RELEASE IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY RELEASING THE COMPANY GROUP AND ITS
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS (“RELEASED PARTIES”) FROM ANY AND ALL
CLAIMS THE OFFICER MAY HAVE AGAINST THE RELEASED PARTIES, WHETHER SUCH CLAIMS
ARE KNOWN OR UNKNOWN, ABSOLUTE OR CONTINGENT, OTHER THAN CLAIMS UNDER THIS
AGREEMENT, CLAIMS FOR SALARY AND OTHER COMPENSATION AND BENEFITS ACCRUED PRIOR
TO TERMINATION, CLAIMS FOR INDEMNIFICATION UNDER APPLICABLE LAW, THE BYLAWS OF
THE COMPANY OR ANY INDEMNIFICATION AGREEMENT BETWEEN THE OFFICER AND THE
COMPANY, AND RIGHTS OF OFFICER UNDER EMPLOYEE BENEFIT PLANS.


2.4           AS A CONDITION TO THE OBLIGATION OF THE COMPANY TO PAY THE
SEVERANCE PAYMENT UNDER CIRCUMSTANCES WHERE THE OFFICER TERMINATES EMPLOYMENT
VOLUNTARILY WITHIN A YEAR FOLLOWING A CHANGE OF CONTROL, THE OFFICER SHALL NOT,
FOR A PERIOD OF ONE YEAR SUBSEQUENT TO THE DATE OF TERMINATION, WHETHER ALONE OR
AS A MEMBER, EMPLOYEE OR AGENT OF ANY PARTNERSHIP, OR AS AN OFFICER, AGENT,
EMPLOYEE, DIRECTOR OR STOCKHOLDER OF ANY OTHER CORPORATION, WHETHER DIRECTLY OR
INDIRECTLY, (A) SOLICIT ANY THEN EXISTING CUSTOMER OF THE COMPANY AND ITS
SUBSIDIARIES FOR THE OPPORTUNITY TO PROVIDE ANY SERVICES OF THE KIND OFFERED TO
OR PROVIDED TO THAT CUSTOMER BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR
(B) SOLICIT FOR EMPLOYMENT ANY PERSON EMPLOYED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR ENCOURAGE OR INDUCE ANY SUCH PERSON TO TERMINATE HIS OR HER
EMPLOYMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES.


3.             IRC PROVISIONS. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IF THE COMPANY REASONABLY DETERMINES THAT THE PAYMENT OF THE
SEVERANCE PAYMENT TO OFFICER WOULD BE NONDEDUCTIBLE BY THE COMPANY FOR FEDERAL
INCOME TAX PURPOSES BECAUSE OF SECTION 280G OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), THE SEVERANCE PAYMENT SHALL BE REDUCED TO AN
AMOUNT WHICH MAXIMIZES THE SEVERANCE PAYMENT WITHOUT CAUSING ANY PORTION OF THE
SAME TO BE NONDEDUCTIBLE BY THE COMPANY BECAUSE OF SECTION 280G OF THE CODE. ANY
SUCH REDUCTION SHALL BE APPLIED TO THE SEVERANCE PAYMENT OR THE OTHER AMOUNTS
DUE TO OFFICER IN SUCH MANNER AS OFFICER MAY REASONABLY SPECIFY WITHIN 30 DAYS
FOLLOWING NOTICE FROM THE COMPANY OF THE NEED FOR SUCH REDUCTION OR, IF OFFICER
FAILS TO SO SPECIFY TIMELY, AS DETERMINED BY THE COMPANY.


4.             EMPLOYEE BENEFITS. ALL EMPLOYEE BENEFITS PROVIDED BY THE COMPANY
SHALL CEASE UPON TERMINATION OF OFFICER’S EMPLOYMENT FOR ANY REASON, AND THE
COMPANY SHALL HAVE NO FURTHER RESPONSIBILITY WITH RESPECT THERETO AFTER SUCH
TERMINATION; PROVIDED, HOWEVER, THAT: (A) NOTHING CONTAINED IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT OFFICER MAY HAVE PURSUANT TO

4


--------------------------------------------------------------------------------




the federal entitlement to continued group health care coverage as provided in
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or any
successor legislation or comparable state law; (b) if Officer is entitled to
receive a Severance Payment pursuant to Section 2 hereof, and if Officer elects
under COBRA to continue to receive any benefits thereunder, the Company shall
reimburse Officer for the amount of such Officer’s COBRA payments for the first
fifteen months after such termination subject to a delay in the start of
reimbursement until the first day after six months have elapsed from the date of
termination; and (c) nothing shall alter or modify the post termination rights
of Officer under any employee benefit plan (such as the right to exercise vested
options for a specified period under the Stock Incentive Plan).


5.             TERM. THE AGREEMENT SHALL COMMENCE ON THE DATE SET FORTH ABOVE
AND SHALL TERMINATE UPON 12 MONTHS PRIOR WRITTEN NOTICE TO THE OFFICER.


6.             EMPLOYMENT “AT WILL”. NEITHER THIS AGREEMENT NOR THE SEVERANCE
PAYMENT PAYABLE HEREUNDER SHALL BE DEEMED TO LIMIT, REPLACE OR OTHERWISE AFFECT
THE “AT WILL” NATURE OF OFFICER’S EMPLOYMENT WITH THE COMPANY GROUP. OFFICER’S
EMPLOYMENT WITH ANY MEMBER OF THE COMPANY GROUP CONTINUES TO BE FOR AN
UNSPECIFIED TERM AND MAY BE TERMINATED AT WILL AT ANY TIME WITH OR WITHOUT CAUSE
OR NOTICE BY SUCH MEMBER OF THE COMPANY GROUP OR BY OFFICER (BUT IN THE CASE OF
OFFICER, WITHOUT THE WRITTEN CONSENT OF THE COMPANY OFFICER MUST TERMINATE HIS
EMPLOYMENT WITH ALL MEMBERS OF THE COMPANY GROUP). THIS EMPLOYMENT “AT-WILL”
RELATIONSHIP CANNOT BE CHANGED ABSENT AN EXPRESS INTENT AS SET FORTH IN AN
INDIVIDUALIZED WRITTEN EMPLOYMENT CONTRACT SIGNED BY BOTH OFFICER AND THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY.


7.             MITIGATION. OFFICER SHALL HAVE NO OBLIGATION TO MITIGATE DAMAGES
BASED UPON OFFICER’S TERMINATION PURSUANT TO SECTION 2 OF THIS AGREEMENT, AND
THE SEVERANCE PAYMENT SHALL NOT BE REDUCED AS A RESULT OF OFFICER OBTAINING
OTHER EMPLOYMENT WITHIN FIFTEEN MONTHS OF OFFICER’S TERMINATION.


8.             COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH,
TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


9.             PARTIAL INVALIDITY. ANY PROVISION OF THIS AGREEMENT WHICH SHALL
PROVE TO BE INVALID, VOID OR ILLEGAL SHALL IN NO WAY AFFECT, IMPAIR OR
INVALIDATE ANY OTHER PROVISION HEREOF, AND SUCH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.


10.           GOVERNING LAW. THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE
GOVERNED AND CONSTRUED PURSUANT TO THE LAWS OF THE STATE OF CALIFORNIA EXCEPT TO
THE EXTENT GOVERNED BY FEDERAL LAW.


11.           CONSTRUCTION. HEADINGS AT THE BEGINNING OF EACH SECTION ARE SOLELY
FOR THE CONVENIENCE OF THE PARTIES AND ARE NOT A PART OF THIS AGREEMENT.
WHENEVER REQUIRED BY THE CONTEXT OF THIS AGREEMENT, THE SINGULAR SHALL INCLUDE
THE PLURAL AND THE MASCULINE SHALL INCLUDE THE FEMININE AND VICE VERSA. THIS
AGREEMENT SHALL NOT BE CONSTRUED AS IF IT HAD BEEN PREPARED

5


--------------------------------------------------------------------------------




by one of the parties, but rather as if both parties had prepared the same.
Unless otherwise indicated, all references to sections are to this Agreement.


12.           INTEGRATION. THIS AGREEMENT REPRESENTS THE ENTIRE AND INTEGRATED
AGREEMENT BETWEEN THE COMPANY AND OFFICER REGARDING THE SUBJECT MATTER HEREOF
AND SUPERSEDES ALL PRIOR NEGOTIATIONS, REPRESENTATIONS OR AGREEMENTS, EITHER
WRITTEN OR ORAL.


13.           SUCCESSORS AND ASSIGNS. THE TERMS, COVENANTS AND CONDITIONS HEREIN
CONTAINED SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE HEIRS,
SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


14.           KEY EMPLOYEE PAYMENT DEFERRAL. NOTWITHSTANDING THE TIMING OF
PAYMENTS SET FORTH IN THIS AGREEMENT, IF THE COMPANY DETERMINES THAT YOU ARE A
“SPECIFIED EMPLOYEE” WITHIN THE MEANING OF SECTION 409A OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED, AND THAT, AS A RESULT OF SUCH STATUS, ANY PORTION OF
THE PAYMENT UNDER THIS AGREEMENT WOULD BE SUBJECT TO ADDITIONAL TAXATION, THE
COMPANY WILL DELAY PAYING ANY PORTION OF SUCH PAYMENT UNTIL THE EARLIEST
PERMISSIBLE DATE ON WHICH PAYMENTS MAY COMMENCE WITHOUT TRIGGERING SUCH
ADDITIONAL TAXATION (WITH SUCH DELAY NOT TO EXCEED SIX MONTHS), WITH THE FIRST
SUCH PAYMENT TO INCLUDE THE AMOUNTS THAT WOULD HAVE BEEN PAID EARLIER BUT FOR
THE ABOVE DELAY.

6


--------------------------------------------------------------------------------





15.           NO WAIVER. NO WAIVER BY EITHER PARTY OF ANY BREACH OR DEFAULT
HEREUNDER SHALL BE DEEMED A WAIVER OF ANY OTHER BREACH OR DEFAULT, AND NO DELAY
OR FORBEARANCE BY EITHER PARTY HEREUNDER IN ENFORCING ANY OF ITS RIGHTS OR
REMEDIES SHALL BE DEEMED A WAIVER OF ANY SUCH RIGHTS OR REMEDIES, UNLESS SUCH
WAIVER IS EMBODIED IN A WRITING SIGNED BY THE AUTHORIZED REPRESENTATIVE OF THE
PARTY TO BE BOUND.

IN WITNESS WHEREOF, this Agreement has been executed effective on the day and
year hereinabove set forth.

THE “COMPANY”

NATIONAL MERCANTILE BANCORP

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott A. Montgomery

 

 

 

 

Scott A. Montgomery

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

“OFFICER”

 

/s/ Robert W. Bartlett

 

 

 

 

Robert W. Bartlett

 

 

 

7


--------------------------------------------------------------------------------